Citation Nr: 0829642	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-19 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chronic schizophrenia, 
undifferentiated type (claimed as a mental condition).


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1987 to 
June 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's 
November 2002 claim seeking entitlement to service connection 
for chronic schizophrenia, undifferentiated type (claimed as 
a mental condition).  The case was later transferred to the 
RO in Newark, New Jersey.

In May 2005, the appellant and his sister testified at a 
hearing on appeal before the undersigned Veterans Law Judge 
at the Newark, New Jersey RO (Travel Board hearing); a copy 
of the transcript is associated with the record.

In February 2006, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.


FINDING OF FACT

The preponderance of the evidence reflects that the veteran's 
chronic schizophrenia is not shown to be related to service 
or an incident of service origin, nor is it shown to have 
become manifest to a compensable degree within one year of 
his discharge from active service in June 1987.


CONCLUSION OF LAW

Chronic schizophrenia was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007), 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  For claims pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was recently amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A December 2002 letter provided to the veteran before the 
August 2003 rating decision satisfied the VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
his service connection claim, what the VA would do and had 
done, and what evidence he should provide.  The December 2002 
letter also informed the veteran that it was his 
responsibility to help the VA obtain medical evidence or 
other non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records, Social Security records, and private treatment 
records have been obtained.  Additionally, the veteran was 
provided with VA examinations in January 2003, November 2006, 
and May 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in April 2007.  However, since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where a veteran who served for ninety days or more during a 
period of war or peacetime service after December 31, 1946, 
develops certain chronic diseases, such as psychosis, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2007).

The veteran contends that he is entitled to service 
connection for chronic schizophrenia.  At his May 2005 
hearing before the Board, the veteran stated that he was 
treated for chronic schizophrenia during his tour of duty in 
Fort Lee, Virginia, in 1987.  He stated that he felt 
depressed, very nervous, and paranoid while in service.  When 
asked whether he had experienced such symptoms before 
service, he answered "[n]ot really; no."  His sister also 
stated that the veteran became violent and unable to sleep 
after his service, and that he had not displayed such 
behavior prior to service.  The veteran further explained 
that his condition was caused by drill sergeants who screamed 
at him in his barracks during basic training, and especially 
by one Sergeant who punched him a couple of times on his head 
when he was practicing shooting his M-16 on a range.

There are significant disparities between the veteran's 
assertions and the record with respect to the timing of the 
onset of his mental condition, the timing of his first 
treatment for his mental condition, and the reason for his 
discharge from service.

The veteran's service treatment records show no evidence of 
either complaints or treatment in service for any 
psychological conditions-although the Board notes that the 
his service treatment records end in early February 1987, 
just one month into his six-month service.  In February 2006, 
the Board issued a remand which specifically directed that 
"VA should request the appellant's entire [service] medical 
file, to include the exit examination from the military and 
records from any medical board the appellant participated in 
prior to discharge."  No further service treatment records 
were found, and neither was any exit examination.  However, 
the veteran's DD Form 214 was added to the file, along with 
extensive service personnel records which show that the 
veteran was discharged due to academic and disciplinary 
problems.  These service personnel records showed no evidence 
of any psychological condition.

At his first VA examination, in January 2003, the veteran 
told the examiner that he came down with psychiatric illness 
in the service, and that he was seen by a psychiatrist for 
depression.  He reported that he was first diagnosed with 
schizophrenia six years previously, in 1997.  The VA examiner 
diagnosed the veteran with chronic schizophrenia, but did not 
opine as to the etiology of his mental condition.

At his second VA examination, in November 2006, the veteran 
told the examiner that he became depressed and paranoid while 
in service, but he did not identify any personal distressors 
from service to the examiner.  The examiner recorded that the 
veteran reported that his mental disorder began while he was 
in service, and that he has had a history of mental illness 
since his service.  The VA examiner diagnosed the veteran 
with bipolar disorder, but did not opine as to the etiology 
of his mental condition.

At his third VA examination, in May 2008, the veteran told 
the examiner that the intensity of basic training and "the 
bombs going off" in service led him to become extremely 
fearful, anxious, and paranoid.  The veteran further stated 
that he was seen in the military by a psychiatrist, and that 
he has been followed for psychiatric services since leaving 
the military.  The veteran stated that he had been on an 
antipsychotic medication for 12 years-since 1996.  
Additionally, the veteran told the examiner that he did not 
have any psychological symptoms until basic training.  The VA 
examiner diagnosed the veteran with schizoaffective disorder, 
NOS (meaning, "not otherwise specified"), and opined that 
the "veteran does appear to have experienced extreme 
distress during the military along with some paranoid 
features and delusional symptoms."

As noted above, at his May 2005 hearing before the Board, the 
veteran stated that he was treated for chronic schizophrenia 
during his tour of duty in Fort Lee, Virginia, in 1987.  The 
veteran also told the first and third VA examiners that he 
was treated for a psychological condition while in service.  
On the current record, there is no evidence in the veteran's 
service treatment records or service personnel records that 
supports his assertion that he received psychological 
treatment while in service.

Additionally, the Board finds no evidence of continuous 
psychological treatment following service.  The veteran told 
his third VA examiner that he has been followed for 
psychiatric services ever since leaving the military.  He 
also told the Board at his May 2005 hearing that he has 
"absolutely" been in continuous treatment for his 
psychological condition since he separated from service.  
However, at the same May 2005 hearing before the Board, the 
veteran stated that he had not seen a psychiatrist 
immediately after his separation from service in June 1987, 
and that he had in fact first sought treatment for 
schizophrenia in 1995.

Indeed, the veteran's first record of psychological treatment 
was at Elizabeth General Medical Center in September 1995.  
In that September 1995 record, the clinician noted that this 
was the veteran's first psychological hospitalization, but 
that the veteran had had sporadic outpatient treatment.  No 
dates were given for such outpatient treatment.  However, in 
a January 1996 consultation report for psychological 
treatment, also from Elizabeth General Medical Center, a 
clinician noted that the veteran "describes psychiatric 
problems going back about two years, although he is vague 
regarding the onset.  He recalls going for help in the 
Outpatient Clinic and receiving 'therapy,' attending the 
emergency room on at least two occasions and being admitted 
to the Psychiatric Unit for a week a few months ago."  The 
mention of the Psychiatric Unit appears to reference the 
September 1995 hospitalization, and the veteran's description 
of his psychiatric problems going back two years from January 
1996 puts the onset of his psychiatric problems in January 
1994.

The veteran gave an earlier date of onset for his 
psychological problems on one other occasion-also in 
conjunction with a claim for disability benefits.  In a June 
2002 evaluation by an examiner for the New Jersey Division of 
Disability Determinations, the veteran told the examiner that 
he began experiencing psychological problems since at least 
1990, and that his first hospitalization for psychotic 
behavior was at Elizabeth General Hospital around 1990.  On 
the basis of that examination, the Social Security 
Administration decided in September 1997 that the veteran had 
schizoaffective disorder beginning in February 1994.  As 
noted above, the record from Elizabeth General Hospital 
clearly shows that the veteran's first psychological 
hospitalization there was in September 1995, and no prior 
psychological hospitalizations are of record.

When evaluating the credibility of evidence, the Board may 
consider the reasons behind the traditional hearsay 
exceptions under the Federal Rules of Evidence (FRE) in 
making determinations of credibility.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  FRE 803(4) provides for a hearsay 
exception when a statement was made for the purpose of 
medical diagnosis or treatment; it allows such statements to 
be admitted even when they constitute hearsay because a 
person seeking a medical diagnosis or treatment is especially 
likely to be truthful with one who is diagnosing or treating 
him.  In this case, the Board finds the veteran's statements 
to the treating clinicians at Elizabeth General Medical 
Center in September 1995 and January 1996, in which he placed 
the onset of his psychiatric problems in January 1994, to be 
more credible than his statements to the examiner for the New 
Jersey Division of Disability Determinations, in which he 
claimed that he began experiencing psychological problems 
since at least 1990.  The Board also finds his statements to 
the treating clinicians at Elizabeth General Medical Center 
to be more credible than his statements to the VA examiners 
in January 2003, November 2006, and May 2008, in which he 
claimed that he began experiencing psychological problems due 
to events which occurred in service in 1987.

Although the VA examiner in May 2008 opined that the 
"veteran does appear to have experienced extreme distress 
during the military along with some paranoid features and 
delusional symptoms," he based this etiological conclusion 
on facts provided by the veteran which are contradicted by 
the facts in the record, and on his own unsupported opinion 
that the veteran was telling the truth.

The Board may reject a medical opinion that is based on facts 
provided by the veteran where other facts are present that 
contradict the facts provided by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Here, the May 2008 VA 
examiner relied in his etiological opinion on the ostensible 
facts that the veteran received psychological treatment while 
in service, and that he has received continuous psychiatric 
services since his time in the military.  As noted above, 
there is no evidence to support the veteran's contention that 
he received psychological treatment in service.  Moreover, 
the assertion that he has received continuous psychiatric 
treatment since his time in the military is expressly 
contradicted by his September 1995 and January 1996 treatment 
records from Elizabeth General Medical Center, as well as by 
his statement to an examiner for the New Jersey Division of 
Disability Determinations in June 2002 that he began 
experiencing psychological problems in 1990, and by his May 
2005 statement to the Board that he had in fact first sought 
treatment for schizophrenia in 1995.  Because the May 2008 VA 
examiner based his etiological opinion on facts provided by 
the veteran which are contradicted by the record, that 
opinion is rejected.

The Board further notes that the opinion of the physician 
that the veteran is telling the truth is not necessarily 
probative as to the facts of the account.  Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996).  Here, the May 2008 VA 
examiner relied in his statement of etiology on his 
unsupported belief that "[t]he veteran did seem to be a 
reliable informant."  In light of the VA examiner's failure 
to explain why he finds the veteran to be a reliable 
informant, despite the aforementioned evidence to the 
contrary, the Board does not find his opinion probative.

At his May 2005 hearing before the Board, the veteran and his 
sister both alleged that his private doctor, Dr. Estrada, had 
related his schizophrenia to service.  In March 2006, VA was 
informed by Dr. Shah that the veteran was under Dr. Estrada's 
psychiatric care from December 1996 to November 2002.  
However, no private opinion from Dr. Estrada or anyone else 
relating the veteran's psychological condition to service 
appears in the record.

The veteran's own reiteration of that opinion cannot provide 
probative evidence of the same.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) (statement of physician on subject of 
etiology is necessary instead of layperson account in and of 
itself, as a reliable indicator of physician's opinion and 
underlying medical basis of opinion).

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for chronic 
schizophrenia, undifferentiated type (claimed as a mental 
condition); it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the veteran's claim is denied.


ORDER

Service connection for chronic schizophrenia, 
undifferentiated type (claimed as a mental condition) is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


